NOTICE
This Order was filed under             2021 IL App (4th) 210116-U                         FILED
Supreme Court Rule 23 and is                                                         December 28, 2021
not precedent except in the                   NO. 4-21-0116                             Carla Bender
limited circumstances allowed                                                       4th District Appellate
under Rule 23(e)(1).                                                                      Court, IL
                                     IN THE APPELLATE COURT

                                              OF ILLINOIS

                                          FOURTH DISTRICT

   THE PEOPLE OF THE STATE OF ILLINOIS,                           )      Appeal from the
        Plaintiff-Appellee,                                       )      Circuit Court of
        v.                                                        )      Schuyler County
   KENIN L. EDWARDS,                                              )      No. 16CV9
        Defendant-Appellant.                                      )
                                                                  )      Honorable
                                                                  )      Michael L. Atterberry,
                                                                  )      Judge Presiding.


                    PRESIDING JUSTICE KNECHT delivered the judgment of the court.
                    Justice DeArmond and Justice Steigmann concurred in the judgment.

                                                 ORDER

   ¶1       Held: The appellate court reversed, concluding the information, challenged prior to trial,
                  failed to strictly comply with section 111-3(a) of the Code of Criminal Procedure
                  of 1963 (725 ILCS 5/111-3(a) (West 2016)).

   ¶2               Following a jury trial, defendant, Kenin L. Edwards, was convicted of two Class A

   misdemeanors for his purported violations of an administrative rule promulgated under the Timber

   Buyers Licensing Act (Act) (225 ILCS 735/1 et seq. (West 2016)). Defendant appeals, challenging

   the (1) circuit court’s subject-matter jurisdiction, (2) sufficiency of the charging instrument,

   (3) timeliness of the charges, (4) sufficiency of the evidence, and (5) jury instructions. Because we

   find the information, challenged prior to trial, failed to strictly comply with section 111-3(a) of the

   Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/111-3(a) (West 2016)), we reverse the

   circuit court’s judgment.
¶3                                      I. BACKGROUND

¶4             The State charged defendant by information with two Class A misdemeanors based

upon his purported violations of an administrative rule promulgated under the Act. In response,

defendant filed several pretrial motions that, relevant here, sought dismissal based upon a lack of

subject-matter jurisdiction and an insufficiency of the information. The circuit court rejected

defendant’s claim that it lacked subject-matter jurisdiction. The court also, after twice allowing the

State to amend the information, rejected defendant’s claim that the information was insufficient.

¶5             Ultimately, count I of the information charged defendant with:

               “the offense of UNLAWFULLY ACTING AS A TIMBER

               BUYING AGENT FOR MULTIPLE LICENSED TIMBER

               BUYERS, in violation of SECTION 10 of ACT 735 of CHAPTER

               225 of the Illinois Compiled Statutes of said State and

               Administrative Rule SECTION 1535.1(b) of PART 1535 of

               SUB-CHAPTER d of CHPATER [sic] I of TITLE 17, pursuant to

               SECTION 1535.60(a) of PART 1535 of SUB-CHAPTER d of

               CHAPTER I of TITLE 17, in that the said defendant knowingly

               acted as an authorized agent for multiple licensed timber buyers,

               being listed as an agent for timber buyer Trent Copelen and acted as

               agent for timber buyer Jonathan Luckett and represented himself as

               a timber buyer when attempting to enter into an agreement with

               Donald Cook.

                       Class A Misdemeanor.”

Count II of the information, in turn, charged defendant with:



                                                -2-
               “the offense of UNLAWFULLY ACTING AS A TIMBER

               BUYING AGENT FOR MULTIPLE LICENSED TIMBER

               BUYERS, in violation of SECTION 10 of ACT 735 of CHAPTER

               225 of the Illinois Compiled Statutes of said State and

               Administrative Rule SECTION 1535.1(b) of PART 1535 of

               SUB-CHAPTER d of CHPATER [sic] I of TITLE 17, pursuant to

               SECTION 1535.60(a) of PART 1535 of SUB-CHAPTER d of

               CHAPTER I of TITLE 17, in that the said defendant

               knowingly acted as an authorized agent for multiple licensed timber

               buyers, being listed as an agent for timber buyer Trent Copelen and

               acted as an agent for timber buyer Jonathan Luckett in selling timber

               to Leroy Yoder of Plainview Pallet, Tom Farris of Farris Forest

               Products, John Peters of River City Hardwood, Inc., Norman

               Hochstetler of Oak Ridge Lumber, LLC, and Michael Eichen of

               Eichen Lumber Company, Inc.

                       Class A Misdemeanor.”

¶6             After the jury returned guilty verdicts, defendant filed a posttrial motion that,

relevant here, sought entry of a judgment notwithstanding the verdict, a new trial, or an arrest of

judgment based upon a lack of subject-matter jurisdiction and an insufficiency of the information.

Prior to receiving a ruling on his posttrial motion, defendant filed with the supreme court a motion

for supervisory order and for leave to file a petition for writ of prohibition. The supreme court

denied the motion for supervisory order but allowed leave to file a petition for writ of prohibition.

Following briefing, the supreme court issued a decision denying the writ. Edwards v. Atterberry,



                                                -3-
2019 IL 123370, ¶ 27, 131 N.E.3d 500. The court’s majority concluded the writ was not warranted

as defendant failed to establish the normal appellate process would not afford an adequate remedy

or would cause him irremediable harm. Id. ¶¶ 6-26. Justice Kilbride, joined by Justices Burke and

Neville, dissented, believing defendant was entitled to relief to remedy a “clear injustice,” that

injustice being the fact defendant was convicted of regulatory offenses which do not exist based

upon charged conduct not criminalized by the regulations cited in the information. Id. ¶¶ 28-43.

¶7             The circuit court, following the supreme court’s resolution and its receipt of another

posttrial motion from defendant, denied all pending posttrial motions. Defendant filed a motion to

reconsider the rulings on his posttrial motions, which the court denied. The court sentenced

defendant to two concurrently-imposed terms of one-year court supervision and two $100 fines.

Defendant filed postsentencing motions, which the court denied.

¶8             This appeal followed.

¶9                                         II. ANALYSIS

¶ 10           At the outset, we must address defendant’s challenge to the circuit court’s

subject-matter jurisdiction. Defendant contends, because the State did not cite to a statute

criminalizing his purported violations of an administrative rule in the information, the circuit court

lacked subject-matter jurisdiction. The State disagrees, asserting its failure to cite the applicable

statute is not a jurisdictional defect. The issue of whether a circuit court had subject-matter

jurisdiction presents a question of law, which we review de novo. McCormick v. Robertson, 2015

IL 118230, ¶ 18, 28 N.E.3d 795.

¶ 11           “Subject matter jurisdiction refers to a court’s power to hear and determine cases

of the general class to which the proceeding in question belongs.” (Internal quotation marks

omitted.) People v. Castleberry, 2015 IL 116916, ¶ 12, 43 N.E.3d 932. Except for the power to



                                                -4-
review administrative action, the circuit courts subject-matter jurisdiction “is conferred entirely by

our state constitution.” (Internal quotation marks omitted.) In re Luis R., 239 Ill. 2d 295, 300, 941

N.E.2d 136, 140 (2010). Our constitution provides the jurisdiction of the circuit courts extends to

“all justiciable matters except when the Supreme Court has original and exclusive jurisdiction***.”

Ill. Const. 1970, art. VI, § 9. Accordingly, “[t]o invoke the circuit courts subject[-]matter

jurisdiction, a party need only present a justiciable matter, i.e., a controversy appropriate for

review by the court, in that it is definite and concrete, as opposed to hypothetical or moot, touching

upon the legal relations of parties having adverse legal interests.” (Internal quotation marks

omitted.) LVNV Funding, LLC v. Trice, 2015 IL 116129, ¶ 35, 32 N.E.3d 553.

¶ 12           In this case, defendant’s contention that the circuit court lacked subject-matter

jurisdiction focuses on the State’s failure to cite to a statute in the information criminalizing his

purported violations of an administrative rule. That is, defendant does not dispute the existence of

a statute which makes a violation of an administrative rule promulgated under the Act a Class A

misdemeanor (225 ILCS 735/11(a) (West 2016)) but rather asserts the State’s failure to cite that

statute in the information prevented the court from obtaining subject-matter jurisdiction. The

supreme court has made clear, however, “jurisdiction is not conferred by information” and,

therefore, a defect in an information “does not deprive the circuit court of jurisdiction.” People v.

Benitez, 169 Ill. 2d 245, 256, 661 N.E.2d 344, 350 (1996). Thus, the State’s failure to cite to a

statute in the information criminalizing defendant’s purported violations did not preclude the

circuit court from obtaining subject-matter jurisdiction. Defendant has not presented any other

argument to support his contention that the circuit court lacked subject-matter jurisdiction.

¶ 13           We turn next to defendant’s challenge to the sufficiency of the charging instrument.

Defendant contends, because the State did not cite to the statute criminalizing his purported



                                                -5-
violations of an administrative rule in the information and because he raised the issue prior to trial,

the information failed to strictly comply with the statutory pleading requirements and reversal is

required. The State disagrees, asserting the information “sufficiently alerted defendant that he was

accused of criminally violating the [Act] and the administrative regulations created pursuant to the

[Act],” or, alternatively, its failure to cite the applicable penalty statute did not require reversal as

it did not result in any prejudice. The issue of whether a charging instrument was legally sufficient

presents a question of law, which we review de novo. People v. Carey, 2018 IL 121371, ¶ 19, 104

N.E.3d 1150.

¶ 14            “A criminal defendant has a fundamental right to be informed of the nature and

cause of criminal accusations made against him.” Id. ¶ 20; see U.S. Const., amend. VI; Ill. Const.

1970, art. I, § 8. In Illinois, this right is implemented by section 111-3 of the Code (725 ILCS

5/111-3 (West 2016)), which sets forth specific pleading requirements for a criminal charge.

Carey, 2018 IL 121371, ¶ 20. In relevant part, section 111-3(a) requires any criminal charge to

(1) “[state] the name of the offense,” (2) “[cite] the statutory provision alleged to have been

violated,” and (3) “[set] forth the nature and elements of the offense charged.” 725 ILCS

5/111-3(a)(1) to (a)(3) (West 2016). Where, as here, a charging instrument is challenged in a

pretrial motion, “the charging instrument must strictly comply with the requirements in section

111-3(a).” Carey, 2018 IL 121371, ¶ 21. If the charging instrument does not, the proper remedy is

“a dismissal of the charging instrument or, if a trial has wrongly proceeded, a reversal of the

defendant’s conviction.” Benitez, 169 Ill. 2d at 258-59.

¶ 15            In this case, we find, consistent with rationale of the dissent in Edwards, the

information failed to strictly comply with section 111-3(a) of the Code (725 ILCS 5/111-3(a)

(West 2016)). First and foremost, the information, as defendant argues and the State concedes,



                                                  -6-
failed to cite the statutory provision (225 ILCS 735/11(a) (West 2016)) making any violation of

an administrative rule promulgated under the Act a Class A misdemeanor. Absent that citation, we

find the information failed to strictly comply with the requirement that it “[cite] the statutory

provision alleged to have been violated.” 725 ILCS 5/111-3(a)(2) (West 2016). In so finding, we

reject the State’s assertion, an assertion made without any citation to supporting authority or

reasoned argument, that the failure to cite a statutory provision alleged to have been violated will

nevertheless strictly comply with section 111-3(a)(2) if the information “sufficiently alerted” the

defendant that he violated a statutory provision. See Edwards, 2019 IL 123370, ¶ 31 (referring to

the State’s failure to cite the statutory penalty provision as a “fundamental defect”).

¶ 16            Moreover, although not succinctly argued by defendant on appeal, the information,

despite alleging violations of the administrative rule found in section 1535.1(b) of Title 17 (17 Ill.

Adm. Code 1535.1(b) (2003)), did not allege defendant committed the single regulatory offense

described therein, “buying timber without a timber buyer’s license,” nor did it allege conduct

prohibited by the plain language of section 1535.1(b), namely: (1) failing to be listed with the

Department of Natural Resources as an authorized buyer to represent the timber buyer license;

(2) failing to designate in all contractual arrangements that the licensee is the timber buyer;

(3) being “listed” as an authorized buyer on more than one timber buyer’s license; or (4) applying

for a timber buyer’s license before reaching the age of 18 years. See Edwards, 2019 IL 123370,

¶ 34-39. Absent such allegations, we find the information failed to strictly comply with the

requirements that it “[state] the name of the offense” and “[set] forth the nature and elements of

the offense charged.” 725 ILCS 5/111-3(a)(1), (a)(3) (West 2016); see also People v. Alvarado,

301 Ill. App. 3d 1017, 1023, 704 N.E.2d 937, 941 (1998) (“If all the facts alleged may be true but

nevertheless fail to constitute an offense, the charge is insufficient.”).



                                                 -7-
¶ 17           Because the information failed to strictly comply with section 111-3(a) of the Code

(725 ILCS 5/111-3 (West 2016)), we find the circuit court’s judgment must be reversed. That is,

we reject the State’s suggestion that we can avoid reversal by conducting an inquiry into the

prejudicial effect of the information’s noncompliance. Our supreme court has made clear such an

inquiry is not appropriate when a challenge to the sufficiency of a charging instrument is raised in

a pretrial motion. See Benitez, 169 Ill. 2d at 258 (“[W]here the sufficiency of a charging instrument

is challenged before trial in a motion to dismiss, the rule requiring that a defendant show prejudice

*** does not apply.”). In fact, the only authority cited by the State in support of its position, People

v. Dismore, 33 Ill. App. 3d 495, 497-99, 342 N.E.2d 151, 153-54 (1975), involved a challenge to

the sufficiency of a charging instrument raised for the first time on appeal. Because we find the

circuit court’s judgment must be reversed, we need not consider defendant’s other challenges

raised on appeal.

¶ 18                                     III. CONCLUSION

¶ 19           We reverse the circuit court’s judgment.

¶ 20           Reversed.




                                                 -8-